Title: Robley Dunglison to James Madison, 14 February 1830
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia,
                                
                                 February 14th. 1830.
                            
                        
                        
                        I have the pleasure to inclose you the letters of Messrs. Brown & Long, which you were so obliging as
                            to send me for perusal. I am glad that the latter Gentleman possesses the kind feelings towards us which he expresses. I
                            have heard from him several times, and in all his communications he alludes to his great Interest for this Institution
                            & for the Country.
                        I regret very much that we are about to lose Mr Lomax, our Law Professor, as you are well aware. He has
                            endeared himself to us all by many ties and his loss will be severely felt in more respects than one. I look with anxiety
                            mixed with Uneasiness to the appointment of a successor. A little longer continuance in the same condition would I think
                            have added to our prosperity, but these successive withdrawals must impress the community with the idea that there is
                            something unpleasant ab[out] the situation and must render them cautious in bestowing their patronage. The truth is that
                            some uncertainty has been thrown over the minds of more than Mr Lomax by certain proceedings at the last meeting of the
                            Board of Visitors and there is some danger of bonds being separated which were at one [ ], believed to be closely
                            cemented
                        I trust, however, that the apprehensions may be groundless. Still they have had the effect of separating Mr
                            Lomax from us.
                        Tomorrow we shall commence our Examinations and have determined to be as rigid as at the close of the
                            Session. It may be important to our discipline that the Student should be aware that it is necessary for him to study from
                            the very commencement of the Session and a rigid Examination at this period may effect the object.
                        Permit me to hope— a hope in which Mrs Dunglison cordially joins me that your fatigues in Richmond–
                            protracted. I presume much beyond your Expectation have not affected your health [injuriously]: & with our united
                            heartfelt regards to Mrs Madison and yourself believe me, dear Sir Most Respectfully yours
                        
                        
                            
                                Robley Dunglison
                            
                        
                    